MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                     FILED
regarded as precedent or cited before any                       Jan 31 2017, 8:59 am

court except for the purpose of establishing                         CLERK
                                                                 Indiana Supreme Court
the defense of res judicata, collateral                             Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Jarrad L. Mastin                                         Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jarrad L. Mastin,                                        January 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A04-1605-PC-1038
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Kimberly S.
Appellee-Plaintiff.                                      Dowling, Judge
                                                         Trial Court Cause No.
                                                         18C02-1302-PC-1



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 1 of 12
                               Case Summary and Issues
[1]   Following a jury trial in 2011, Jarrad Mastin was convicted of three counts of

      child molesting, one count as a Class A felony and two counts as Class B

      felonies. The trial court sentenced Mastin to consecutive sentences of twenty

      years for each Class B felony conviction and fifty years for his Class A felony

      conviction, providing for an aggregate sentence of ninety years. On direct

      appeal, we affirmed his convictions and sentence. Mastin v. State, 966 N.E.2d

      197, 200 (Ind. Ct. App. 2012), trans. denied. Thereafter, Mastin filed a petition

      for post-conviction relief, which the post-conviction court denied. Mastin, pro

      se, now appeals the denial of post-conviction relief, raising three issues for our

      review: (1) whether the post-conviction court erred in concluding Mastin’s trial

      counsel was not ineffective, (2) whether the post-conviction court erred in

      concluding Mastin’s appellate counsel was not ineffective, and (3) whether the

      post-conviction court erred in denying Mastin’s motion for post-conviction

      evidentiary hearing transcripts. Concluding the post-conviction court did not

      err in finding Mastin is not entitled to relief on his claims he received ineffective

      assistance of trial or appellate counsel, nor in denying Mastin’s motion for post-

      conviction evidentiary hearing transcripts, we affirm.



                            Facts and Procedural History
[2]   We summarized the facts and procedural history of this case in Mastin’s direct

      appeal:



      Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 2 of 12
              Mastin’s daughter, K.M., was born on July 15, 2004, and placed
              in the guardianship of her maternal grandmother, Diana Winans
              (“Winans”). In 2009, K.M. began experiencing severe problems
              using the bathroom. According to Winans, K.M. was “peeing
              blood” and screaming, so Winans took K.M. to the hospital.

              K.M. was examined and found to have blisters on her labia and
              rectum. She was originally diagnosed with canker sores;
              however, test results later confirmed that K.M. had been infected
              with Type II genital herpes. In an interview with City of Muncie
              police officers, Mastin confessed to having engaged in sexual
              contact with K.M.

              On January 28, 2010, the State charged Mastin with eight counts
              of child molesting. Five counts were dismissed and, on July 18,
              2011, Mastin was brought to trial before a jury on the remaining
              three counts (two alleging sexual intercourse and one alleging
              deviate sexual conduct). He was convicted as charged. On
              August 30, 2011, Mastin was given consecutive sentences of
              twenty years for each Class B felony conviction and fifty years for
              his Class A felony conviction, providing for an aggregate
              sentence of ninety years. He now appeals.


      Id. at 200 (citations omitted). We affirmed Mastin’s convictions and sentence

      on direct appeal. Id. at 203.


[3]   On January 30, 2013, Mastin filed a pro se petition for post-conviction relief

      and the post-conviction court appointed a State Public Defender to represent

      him. The State Public Defender later withdrew as counsel after consulting with

      Mastin and conducting an appropriate investigation into Mastin’s claims.


[4]   On July 31, 2015, Mastin filed an amended petition for post-conviction relief.

      In his petition, Mastin raises two claims of error, ineffective assistance of trial

      counsel and ineffective assistance of appellate counsel. As to appellate counsel,

      Mastin claims his counsel ineffectively argued his sentence was inappropriate.
      Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 3 of 12
Mastin claims his trial counsel was ineffective for failing to communicate guilty

plea offers to him. On January 7, 2016, an evidentiary hearing was held at

which Jack Quirk, one of Mastin’s defense attorneys, testified “Mr. Mastin . . .

didn’t want to plead guilty, didn’t really want to listen to my advice. As I

recall, I told him . . . if it went to trial, he would be convicted and he would go

to prison for a longer length of time than what was offered.” Transcript at 17-

18.1 In addition, Zachary Craig, the deputy prosecuting attorney who handled

Mastin’s case, testified he faxed at least four guilty plea offers to Mr. Quirk at

his office. Each time, Mr. Quirk later responded that he discussed the plea with

Mastin who indicated he did not want to plead guilty to child molesting. After

Mr. Quirk withdrew, Mr. Craig stated he informed Mastin’s new counsel of the

status of any plea offer, stating,


        [O]nce [Mr. Rowland] got onto the case, I made, I informed him
        of the status of any offer, which was the last one submitted to Mr.
        Quirk on December 1st[, 2010]. I told him that was basically the
        standing offer. [Mr. Rowland] informed me that he was going to
        basically take it to [Mastin], see what he wanted to do. By the
        next pre-trial conference with Mr. Rowland, he informed me that
        he wasn’t going to accept the offer. . . . [O]n the day of trial, that
        morning before we started jury selection, I approached Mr.
        Rowland and told him I would be willing to drop both the [Class
        B felony charges] and allow him to plead to an open [Class A
        felony]. So that delayed the start of the trial. Mr. Rowland and
        [Mastin] met in one (1) of the jury rooms . . . for an extended



1
 Prior to Mastin’s trial, Mr. Quick withdrew as Mastin’s counsel and L. Ross Rowland filed an appearance
on his behalf. Mr. Rowland also acted as Mastin’s appellate counsel. Mr. Rowland is now deceased and did
not testify at the evidentiary hearing.

Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017     Page 4 of 12
              period of time, at least a half hour. . . . After a period of time,
              like I said at least a half hour, [Mr. Rowland] came out . . . [and]
              told me [Mastin] didn’t want to [plead guilty to the Class A
              felony] so we started picking . . . the jury.


      Id. at 37-38. Following the hearing, the post-conviction court issued its findings

      of fact and conclusions thereon denying Mastin post-conviction relief. Mastin,

      pro se, now appeals.



                                 Discussion and Decision
                      I. Post-Conviction Standard of Review
[5]   Post-conviction proceedings are not an opportunity for a super-appeal.

      Timberlake v. State, 753 N.E.2d 591, 597 (Ind. 2001), cert. denied, 537 U.S. 839

      (2002). Rather, they create a narrow remedy for subsequent collateral

      challenges to convictions that must be based on grounds enumerated in the

      post-conviction rules. Id. If not raised on direct appeal, a claim of ineffective

      assistance of counsel is properly presented in a post-conviction proceeding. Id.

      A claim of ineffective assistance of appellate counsel is also an appropriate issue

      for post-conviction review. Id. The petitioner must establish his claims by a

      preponderance of the evidence. Ind. Post-Conviction Rule 1(5).


[6]   A petitioner who has been denied post-conviction relief faces a “rigorous

      standard of review” on appeal. Dewitt v. State, 755 N.E.2d 167, 169 (Ind. 2001).

      In reviewing the judgment of a post-conviction court, we consider only the

      evidence and reasonable inferences supporting the judgment. Hall v. State, 849

      Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 5 of 12
      N.E.2d 466, 468 (Ind. 2006). We may not reweigh the evidence or reassess the

      credibility of the witnesses. See id. at 468-69. The post-conviction court’s denial

      of post-conviction relief will be affirmed unless the evidence leads “unerringly

      and unmistakably to a decision opposite that reached by the post-conviction

      court.” McCary v. State, 761 N.E.2d 389, 391 (Ind. 2002). Only where the

      evidence is without conflict and leads to but one conclusion, and the post-

      conviction court reached the opposite conclusion, will the court’s findings or

      conclusions be disturbed as being contrary to law. Hall, 849 N.E .2d at 469.

      Finally, we do not defer to the post-conviction court’s legal conclusions, but do

      accept its factual findings unless they are clearly erroneous. Stevens v. State, 770

      N.E.2d 739, 746 (Ind. 2002), cert. denied, 540 U.S. 830 (2003).


                    II. Ineffective Assistance of Trial Counsel
[7]   Mastin contends the post-conviction court erred in concluding his trial counsel

      did not render effective assistance. Specifically, he contends trial counsel failed

      to communicate guilty plea offers to him.


[8]   To establish ineffective assistance of trial counsel, Mastin must show 1) his

      counsel’s performance was deficient, and 2) the lack of reasonable

      representation prejudiced him. Strickland v. Washington, 466 U.S. 668, 687

      (1984). These two prongs are separate and independent inquiries. Manzano v.

      State, 12 N.E.3d 321, 326 (Ind. Ct. App. 2014), trans. denied, cert. denied, 135

      S.Ct. 2376 (2015). Therefore, “if it is easier to dispose of an ineffectiveness




      Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 6 of 12
       claim on one of the grounds instead of the other, that course should be

       followed.” Talley v. State, 736 N.E.2d 766, 769 (Ind. Ct. App. 2000).


[9]    As for the performance component, Mastin must “show[] that counsel’s

       representation fell below an objective standard of reasonableness and that

       counsel made errors so serious that counsel was not functioning as ‘counsel’

       guaranteed to the defendant by the Sixth Amendment.” White v. State, 25

       N.E.3d 107, 132 (Ind. Ct. App. 2014), trans. denied, cert. denied, 136 S.Ct. 595

       (2015). “[A]s a general rule, defense counsel has the duty to communicate

       formal offers from the prosecution to accept a plea on terms and conditions that

       may be favorable to the accused.” Missouri v. Frye, 132 S.Ct. 1399, 1408 (2012);

       see also Woods v. State, 48 N.E.3d 374, 381 (Ind. Ct. App. 2015) (holding trial

       counsel renders ineffective assistance by failing to communicate favorable guilty

       plea offers).


[10]   To show prejudice from ineffective assistance of counsel where a plea offer has

       been rejected or lapsed because of counsel’s deficient performance, Mastin must

       demonstrate a “reasonable probability [he] would have accepted the earlier plea

       offer had [he] been afforded effective assistance of counsel.” Frye, 132 S.Ct. at

       1409. Mastin must also demonstrate a reasonable probability the plea would

       have been entered without the prosecution canceling it or the trial court refusing

       to accept it. Id. at 1410.


[11]   As noted above, Mastin alleges no guilty pleas were discussed with him by

       either Mr. Quirk or Mr. Rowland; therefore, he asserts his counsel’s


       Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 7 of 12
       performance was deficient. We again note it is Mastin’s burden to “establish[]

       his grounds for relief by a preponderance of the evidence[,]” P-C.R. 1(5), and,

       after reviewing the record, it is clear Mastin has failed to carry his burden. At

       the post-conviction hearing, Mastin called Mr. Quirk, who served as Mastin’s

       attorney from February 5, 2010 until his withdrawal on March 24, 2011.

       Although Mr. Quirk could not recall the specific details of any of the guilty plea

       offers, he was resolute that he spoke with Mastin about the plea offers, stating,

       “I remember talking to you about plea offers. I remember you were against it

       and you didn’t really like my advice and that’s when I decided to withdraw.”

       Tr. at 17. Mr. Quirk’s advice included informing Mastin “if it went to trial, he

       would be convicted and he would go to prison for a longer length of time than

       what was offered.” Id. at 18. Further, Mr. Quirk’s testimony about Mastin’s

       reluctance to accept any guilty plea was corroborated by the deputy prosecutor,

       Mr. Craig. Mr. Craig testified after he communicated each offer, Mr. Quirk

       later responded Mastin rejected the offer and did not wish to enter a plea of

       guilty. Mr. Craig also testified he made a last-minute guilty plea offer on the

       morning of trial, as the victim was particularly young and her guardians did not

       want her to testify. According to Mr. Craig, Mastin and Mr. Rowland

       discussed the offer for about thirty minutes before Mastin’s counsel informed

       Mr. Craig he rejected the offer.


[12]   Mastin’s testimony and recollection of events conflicts with that of his former

       counsel and the deputy prosecutor, as he asserts neither Mr. Quirk nor Mr.

       Rowland discussed guilty pleas with him. However, the post-conviction court


       Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 8 of 12
       clearly found Mr. Craig’s and Mr. Quirk’s testimony that Mastin was informed

       of all guilty plea offers to be credible and it is not the role of this court to

       reassess their credibility on appeal. Hall, 849 N.E.2d at 468-69. Because the

       record supports the post-conviction court’s determination Mastin was informed

       of the guilty plea offers made to him, we hold the post-conviction court did not

       err in concluding Mastin’s trial counsel did not render ineffective assistance.2


                III. Ineffective Assistance of Appellate Counsel
[13]   Mastin also contends the post-conviction court erred in concluding his appellate

       counsel was not ineffective. Although Mastin’s appellate counsel raised the

       issue of an inappropriate sentence on direct appeal, it appears Mastin now

       argues his appellate counsel inadequately presented that issue.


[14]   The standard of review for claims of ineffective assistance of appellate counsel

       is the same as for trial counsel in that Mastin must show appellate counsel was

       deficient in his performance and the deficiency resulted in prejudice. Hollowell

       v. State, 19 N.E.3d 263, 269 (Ind. 2014). To satisfy the first prong, “the

       defendant must show deficient performance: representation that fell below an

       objective standard of reasonableness . . . .” McCary, 761 N.E.2d at 392 (citing



       2
         Although we need not address the second prong of Strickland in light of our conclusion Mastin’s trial
       counsel did not render deficient performance, we nonetheless find Mastin’s argument fails because he has not
       established a “reasonable probability [he] would have accepted the earlier plea offer . . . .” Frye, 132 S.Ct. at
       1409. At the post-conviction hearing, Mastin testified, “[I]f they would have . . . communicated especially
       that last plea offer, most likely I would have took [sic] that under some consideration.” Tr. at 25. From this
       statement, we cannot definitively say Mastin would have even considered the guilty plea. Therefore, even if
       we assume his trial counsels’ performance was deficient, we conclude Mastin has not established a
       reasonable probability he would have accepted the guilty plea offers.

       Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017             Page 9 of 12
       Strickland, 466 U.S. at 687-88). To satisfy the second prong, “the defendant

       must show prejudice: a reasonable probability (i.e. a probability sufficient to

       undermine confidence in the outcome) that, but for counsel’s errors, the result

       of the proceeding would have been different.” Id. (citing Strickland, 466 U.S. at

       694). A claim of ineffective assistance resting on appellate counsel’s

       presentation of a claim must overcome the strongest presumption of adequate

       assistance and relief is only appropriate when the appellate court is confident it

       would have ruled differently. Bieghler v. State, 690 N.E.2d 188, 196 (Ind. 1997),

       cert. denied, 525 U.S. 1021 (1998).


[15]   On direct appeal, Mastin’s appellate counsel invoked our authority to review

       and revise a sentence after consideration of the nature of the offense and the

       character of the offender. See Ind. Appellate Rule 7(B). We were unpersuaded

       by his argument and affirmed his sentence. Mastin, 966 N.E.2d at 203. Now,

       the heart of Mastin’s argument is his appellate counsel ineffectively argued his

       sentence was inappropriate by failing to compare and contrast Mastin’s own

       convictions and sentence with that of several cases in which this court or our

       supreme court has exercised its sentence revision authority. However, we note

       Mastin failed to provide the post-conviction court with a copy of his direct

       appeal appellant’s brief. As it is impossible to gauge the quality of appellate

       counsel’s performance without consideration of the appellate work product, we

       cannot say Mastin has met his burden of proving appellate counsel’s




       Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017   Page 10 of 12
       performance was deficient.3 The absence of evidence on Mastin’s ineffective

       assistance of appellate counsel claim supports the post-conviction court’s

       conclusion Mastin failed to meet his burden of proof.4 See Taylor v. State, 882

       N.E.2d 777, 782 (Ind. Ct. App. 2008) (holding petitioner failed to meet his

       burden of proof on a claim of ineffective assistance of trial counsel by failing to

       tender the trial transcript to the post-conviction court).


             IV. Denial of Post-Conviction Evidentiary Hearing
                                Transcripts
[16]   Finally, Mastin contends the post-conviction court erred by denying his request

       for post-conviction evidentiary hearing transcripts in order to prepare his

       proposed findings of fact and conclusions of law. The post-conviction court

       denied Mastin’s motion to compel the transcripts because he was unable to pay

       for their cost and was not entitled to have them produced at public expense.




       3
         We note Indiana Rule of Evidence 201(a)(2)(C) permits a court to take judicial notice of “records of a court
       of this state.” A court “may take judicial notice on its own[,]” or it “must take judicial notice if a party
       requests it and the court is supplied with the necessary information.” Ind. Evidence Rule 201(c) (emphasis
       added). Here, the post-conviction court did not exercise its discretion to take judicial notice of Mastin’s
       direct appeal appellant’s brief. Mastin asserts he requested the post-conviction court take judicial notice of all
       records, including his direct appeal brief; however, a review of his motion reveals he requested the post-
       conviction court to take judicial notice of its “own records” that are in relation to the “jury/bench trial [that]
       was conducted by this Court.” Appellant’s Appendix at 238. Therefore, to the extent Mastin asserts his
       request that the post-conviction court take judicial notice included the records of the Court of Appeals of
       Indiana, his argument fails.
       4
         Mastin attempts to remedy his failure to provide his direct appeal appellant’s brief by including it his
       appendix. It is clear this brief was not part of the record below; thus, we will not consider it in this appeal.
       See In re D.L.M., 725 N.E.2d 981, 983 n.4 (Ind. Ct. App. 2000) (noting “the well-established rule of appellate
       procedure that our court may not consider evidence outside the record” and declining to consider a report
       that was included in the appendix but was not part of the record).

       Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017             Page 11 of 12
[17]   Indiana Post-Conviction Rule 1(9)(b) provides, in relevant part, that petitioners

       who are indigent are “entitled to a record of the post-conviction proceeding at

       public expense for appeal of the denial or dismissal of the petition.” Mastin,

       however, cites no statute or rule, and we find none, that provides a petitioner

       with a transcript of the post-conviction proceeding at public expense before the

       denial or dismissal of a petition.5 Therefore, we conclude that the post-

       conviction court did not err by denying Mastin’s request for transcripts of the

       evidentiary hearings in order to prepare his proposed findings and conclusions.



                                                  Conclusion
[18]   The post-conviction court did not err in concluding Mastin is not entitled to

       post-conviction relief on his claims he received ineffective assistance of trial and

       appellate counsel, nor did it err in denying his motion for post-conviction

       evidentiary hearing transcripts. Accordingly, we affirm.


[19]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       5
         The cases which Mastin cites for support of his argument, Murray v. Giarratano, 492 U.S. 1 (1989), Ross v.
       Moffitt, 417 U.S. 600 (1974), Hardy v. U.S., 375 U.S. 277 (1964), Lane v. Brown, 372 U.S. 477 (1963), Lumbert
       v. Finley, 735 F.2d 239 (7th Cir. 1984), and Campbell v. Criterion Group, 605 N.E.2d 150 (Ind. 1992), are
       inapplicable to this issue.

       Court of Appeals of Indiana | Memorandum Decision 18A04-1605-PC-1038 | January 31, 2017          Page 12 of 12